377 F.2d 143
COMMUNITY BROADCASTING SERVICE, INC., Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee,Mortimer Hendrickson and Vivian Eliza Hendrickson, Intervenors.
No. 20384.
United States Court of Appeals District of Columbia Circuit.
Argued January 17, 1967.
Decided February 6, 1967.

Mr. Theodore Baron, Washington, D. C., for appellant. Mr. Arthur W. Scharfeld, Washington, D. C., also entered an appearance for appellant.
Mr. Joseph A. Marino, Counsel, F. C. C., with whom Mr. Henry Geller, Gen. Counsel, Mr. John H. Conlin, Associate Gen. Counsel, and Mrs. Lenore G. Ehrig, Counsel, F. C. C., were on the brief, for appellee.
Mr. Benedict P. Cottone, Washington, D. C., for intervenors.
Before PRETTYMAN, Senior Circuit Judge, and DANAHER and LEVENTHAL, Circuit Judges.
PER CURIAM:


1
Two applicants filed for an FM broadcast license in the same town. The Commission set the applications for comparative hearing. The examiners took much evidence, considered numerous factors, and on balance, by a close margin, made the award. The Review Board also considered the many factors and reversed the examiners. The Commission modified the Board's findings in several respects and affirmed as modified. The problem is the correctness of the award. On the record here presented, this problem rests within the sound expert judgment of the Commission. Appellant says the statement of issues in the order of the Commission designating the issues to be heard did not include one as to diversification of mass media, an issue regarded as important by the Review Board. Appellant did not include that point in its appeal from the Review Board to the Commission; so it cannot raise it here. We find no basis upon which a court could disturb the Commission's decision.


2
Affirmed.